Citation Nr: 0001239	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus with bunionectomy, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1995 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
evaluation for bilateral pes planus with bunionectomy was 
denied.  During the pendency of the veteran's appeal, he 
relocated to Georgia.  Accordingly, the Atlanta, Georgia, RO 
assumed the role of the agency of original jurisdiction for 
this appeal.  

At an October 1999 hearing before the undersigned Board 
Member sitting in Washington, D.C., the veteran indicated 
that he had arthritis in his ankles secondary to his 
bilateral foot disability.  A review of the claims folder 
indicates that this matter has not been adjudicated.  The 
Board refers the RO's attention to this matter for further 
consideration as appropriate.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

After a review of the veteran's claims folder, the Board is 
of the opinion that a VA examination would be probative.  The 
duty to assist "includes the conduct of a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
most recent VA examination of his feet for compensation and 
pension purposes  (C&P examination) is dated in September 
1995.  Similarly, the most recent post service medical 
records showing treatment for the veteran's foot disabilities 
are dated in August 1996.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  As the most recent medical 
treatment records are over three years old and the most 
recent C&P examination is over four years old, a new VA 
examination is prudent.  

Additionally, the Board notes that at an October 1999 Board 
Hearing, the veteran raised the issue of extraschedular 
consideration of his bilateral foot disability.  The Court 
has specifically addressed the issue of whether the Board has 
jurisdiction to assign an extraschedular rating in the first 
instance, i.e., without prior referral by an agency of 
original jurisdiction to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service and a 
decision either to award or to deny an extraschedular rating 
by either of those officials.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court determined that the delegations of 
authority set forth in 38 C.F.R. §§ 2.69, 3.321(b)(1) clearly 
provide that the proper procedure for extraschedular 
consideration of a claim under 38 C.F.R. § 3.321(b)(1) 
requires consideration in the first instance by the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
or the Director of the Compensation and Pension Service.  The 
Court went on to say in Floyd that the correct course of 
action for the Board in extraschedular consideration cases is 
to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), and that such 
course of action is supported by 38 C.F.R. § 19.9, which 
governs the Board's operation.  The Court concluded, 
therefore, that because the regulations are clear about 
specifically delegating the authority to assign 
extraschedular ratings to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service, not 
the Board, in the first instance, the Secretary has by 
necessity excluded the Board from exercising this authority 
in the first instance.

In addition to not having jurisdiction to assign an 
extraschedular rating for bilateral pes planus with 
bunionectomy, the Board finds that a denial of an 
extraschedular rating by the Board in the first instance 
would be prejudicial under Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Based on the foregoing, and to ensure that the appellant 
receives his procedural due process rights, the Board has 
determined that his claim must be REMANDED to the RO for the 
following actions:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
pes planus with bunionectomy since August 
1996.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
examination with the appropriate health 
care professional to ascertain the 
current level of disability shown by the 
veteran's bilateral pes planus with 
bunionectomy.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should be requested to offer an 
opinion as to whether the veteran's 
current level of disability resulting 
from his bilateral pes planus with 
bunionectomy results in a functional loss 
of use of either one, or both, of his 
feet.  

3.  Thereafter, the RO should evaluate 
the veteran's bilateral pes planus with 
bunionectomy with consideration of the 
provisions regarding an extraschedular 
evaluation, as set forth in 38 C.F.R. § 
3.321(b)(1) (1999).

4.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

6.  The RO is to inform the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
also advise him that failure to comply 
with the development requested herein, 
without good cause shown, may result in 
adverse action with regard to his claim, 
to include the denial thereof.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




